Allowable Subject Matter
Claims 1, 4, 5, 7-9, 12, 14-16, 19, 21, 23, 24, 26, 28 and 30-34 allowed.
The following is an examiner’s statement of reasons for allowance: Yang (US 2014/0370354) and Hartmann (US 8,587,945) are the closest prior arts of record. However, the applicant’s amendments to independent claim 1 and 14 in conjunction with the applicants arguments submitted on 12/08/2021 are considered persuasive in differentiating the instant claimed inventions from the prior art. Therefore, the instant claimed invention is deemed novel and non-obvious and contributes to the advancement of the art of casing/container for protection of an electrochemical cell pack. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724